Title: Thomas Jefferson to William Bentley, 16 March 1814
From: Jefferson, Thomas
To: Bentley, William


          Sir Monticello Mar. 16. 14.
          I thank you for the sermon on the death of Genl Fiske, which I have read with pleasure. he appears to have been truly an a model of merit. and the more deserving of praise inasmuch as his good works being performed in the still walks of private life, were not to be blazoned on the great theater of the world.
			 what
			 a contrast does a character of so much benevolence hold up to view with that of the Attilas and Bonapartes, the flagella dei, send sent to scourge kings & nations for their crimes & follies!
          Accept the assurance of my great esteem & respect.Th: Jefferson
        